 

Exhibit 10.1

 



 

 

ENERGY XXI LTD

 

RESTRUCTURING SUPPORT AGREEMENT

 

April 11, 2016

 

 

 

This Restructuring Support Agreement (together with the exhibits and schedules
attached hereto, which includes, without limitation, the Term Sheet (as defined
below) attached hereto as Exhibit A, as each may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”),1 dated as of April 11, 2016, is entered into by
and among: (i) Energy XXI Ltd (“EXXI”), Energy XXI Gulf Coast, Inc. (“EGC”), EPL
Oil & Gas, Inc. (“EPL”), and those certain additional subsidiaries of EXXI
listed on Schedule 1 of the Term Sheet (such subsidiaries, EXXI, EGC, and EPL
each a “Debtor” and, collectively, the “Debtors”);2 and (ii) holders of the
senior secured second lien notes (the “Second Lien Noteholders”) issued pursuant
to that certain Indenture, dated as of March 12, 2015 (as amended, restated,
modified, supplemented, or replaced from time to time prior to the Petition
Date, the “Second Lien Indenture”), for the 11.00% senior secured second lien
notes due 2020 among EGC, each of the guarantors party thereto, and U.S. Bank,
N.A., as trustee (and any Second Lien Noteholder that may become in accordance
with Section 13 and/or Section 14 hereof) signatories hereto (collectively, the
“Restructuring Support Parties”). This Agreement collectively refers to the
Debtors and the Restructuring Support Parties as the “Parties” and each
individually as a “Party.”

 

RECITALS

 

WHEREAS, it is anticipated that certain restructuring transactions (the
“Restructuring Transactions”), including a joint pre-arranged plan of
reorganization for the Debtors on terms consistent with the restructuring term
sheet attached hereto as Exhibit A (the “Term Sheet”) and incorporated herein by
reference pursuant to Section 2 hereof (as may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with this
Agreement, the “Plan”)3, will be implemented through jointly-administered
voluntary cases commenced by the Debtors (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as
amended, the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”), pursuant to the Plan, which
will be filed by the Debtors in the Chapter 11 Cases.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 





 



1Unless otherwise noted, capitalized terms used but not immediately defined
herein shall have the meanings ascribed to them at a later point in this
Agreement or in the Term Sheet (as defined herein), as applicable.

2Until the occurrence of the Termination Date, every entity that is a Debtor in
the Chapter 11 Cases shall be a party to this Agreement.

3The Plan shall be filed in accordance with the Milestones (as defined below)
set forth in Section 4 of this Agreement.



 



 

 

 

AGREEMENT

 

1.                  RSA Effective Date. This Agreement shall become effective,
and the obligations contained herein shall become binding upon the Parties, upon
the first date (such date, the “RSA Effective Date”) that this Agreement has
been executed by all of the following: (a) each Debtor; and (c) Restructuring
Support Parties holding, in aggregate, at least 63.0% in principal amount
outstanding of all claims against the Debtors arising on account of the Second
Lien Indenture (the “Second Lien Notes Claims”).

 

2.                  Exhibits and Schedules Incorporated by Reference. Each of
the exhibits attached hereto and any schedules to such exhibits (collectively,
the “Exhibits and Schedules”) is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include the
Exhibits and Schedules. In the event of any inconsistency between this Agreement
(without reference to the Exhibits and Schedules) and the Exhibits and
Schedules, this Agreement (without reference to the Exhibits and Schedules)
shall govern.

 

3.                  Definitive Documentation.

 

(a)The definitive documents and agreements governing the Restructuring
Transactions (collectively, the “Definitive Documentation”) shall include:

 

(i)the Plan (and all exhibits thereto), including any plan supplement documents
(including, without limitation, documents identifying the officers and directors
of the reorganized Debtors, the governance documents for the reorganized
Debtors, and any equityholders’ agreements with respect to the reorganized
Debtors);

 

(ii)the confirmation order with respect to the Plan (the “Confirmation Order”);

 

(iii)the related disclosure statement (and all exhibits thereto) with respect to
the Plan (the “Disclosure Statement”);

 

(iv)the solicitation materials with respect to the Plan (collectively, the
“Solicitation Materials”);

 

(v)an order authorizing the assumption of this Agreement (the “RSA Assumption
Order”);

 

(vi)(A) the interim order authorizing use of cash collateral (the “Interim Cash
Collateral Order”) and (B) the final order authorizing use of cash collateral
(the “Final Cash Collateral Order” and, together with the Interim Cash
Collateral Order, the “Cash Collateral Orders”); and

 



2 

 

 

(vii)the motions seeking approval of each of the above.

 

(b)The Definitive Documentation identified in Section 3(a) will, after the RSA
Effective Date, remain subject to negotiation and shall, upon completion,
contain terms, conditions, representations, warranties, and covenants consistent
with the terms of this Agreement (including all exhibits hereto) and be in form
and substance satisfactory to those Restructuring Support Parties (in their sole
discretion) who hold, in aggregate, at least 66.6% in principal amount
outstanding of the Second Lien Notes Claims held by the Restructuring Support
Parties (the “Majority Restructuring Support Parties”).

 

4.                  Milestones. As provided in and subject to Section 6, the
Debtors shall implement the Restructuring Transactions on the following timeline
(each deadline, a “Milestone”):

 

(a)no later than April 14, 2016 at 10:00 a.m. (Eastern Time), the Debtors shall
commence the Chapter 11 Cases by filing bankruptcy petitions with the Bankruptcy
Court (such filing date, the “Petition Date”);

 

(b)no later than April 14, 2016, EXXI will file a winding up petition with the
Bermuda Court commencing the Bermuda Proceeding;

 

(c)on the Petition Date, the Debtors shall file with the Bankruptcy Court (i) a
motion seeking entry of the Interim Cash Collateral Order and the Final Cash
Collateral Order; and (ii) a motion seeking to assume this Agreement (the “RSA
Assumption Motion”);

 

(d)no later than April 18, 2016, the Bankruptcy Court shall have entered the
Interim Cash Collateral Order;

 

(e)no later than May 16, 2016, the Debtors shall file with the Bankruptcy Court:
(i) the Plan; (ii) the Disclosure Statement; and (iii) a motion (the “Disclosure
Statement and Solicitation Motion”) seeking, among other things, (A) approval of
the Disclosure Statement, (B) approval of procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan, and
(C) to schedule the hearing to consider confirmation of the Plan (the
“Confirmation Hearing”);

 

(f)no later than May 25, 2016, the Bankruptcy Court shall have entered the Final
Cash Collateral Order;

 

(g)no later than July 1, 2016, the Bankruptcy Court shall have entered an order
authorizing the assumption of this Agreement (the “RSA Assumption Order”);

 

(h)no later than July 1, 2016, (i) the Bankruptcy Court shall have entered an
order approving the Disclosure Statement and the relief requested in the
Disclosure Statement and Solicitation Motion; and (ii) no later than five (5)
business days after entry of the order approving the Disclosure Statement and
Solicitation Motion, the Debtors shall have commenced solicitation on the Plan
by mailing the Solicitation Materials to parties eligible to vote on the Plan;

 



3 

 

 

(i)no later than August 8, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

(j)no later than August 19, 2016, the Bankruptcy Court shall have entered the
Confirmation Order; and

 

(k)no later than September 2, 2016, the Debtors shall consummate the
transactions contemplated by the Plan (the date of such consummation, the
“Effective Date”), it being understood that the satisfaction of the conditions
precedent to the Effective Date (as set forth in the Plan and the Term Sheet)
shall be conditions precedent to the occurrence of the Effective Date.

 

It is understood and the Parties agree that any parallel proceeding for EXXI and
any of its Bermudian affiliates in Bermuda shall not be subject to the
Milestones set forth in this Section 4 (other than the Milestone set forth in
Sub-Clause (b) of Section 4) and the Parties shall use reasonable best efforts
to consummate any restructuring in Bermuda as promptly as possible in accordance
with the Term Sheet. For the avoidance of doubt, the Debtors may not rely on any
delay in consummating any restructuring in Bermuda for EXXI and any of its
Bermudian affiliates to excuse their performance of any Milestone or to invoke a
Debtor Termination Event.

 

Subject to the individual termination rights set forth in Sub-Clause (a) and (b)
of Section 9, the Debtors may extend a Milestone with the express prior written
consent of the Majority Restructuring Support Parties.

 

5.                  Commitment of Restructuring Support Parties. Each
Restructuring Support Party shall (severally and not jointly), solely as it
remains the legal owner, beneficial owner, and/or investment advisor or manager
of or with power and/or authority to bind any claims held by it, from the RSA
Effective Date until the occurrence of a Termination Date (as defined in
Section 11) applicable to such Restructuring Support Party:

 

(a)use commercially reasonable efforts to support and cooperate with the Debtors
to take all commercially reasonable actions necessary to consummate the
Restructuring Transactions in accordance with the Plan and the terms and
conditions of this Agreement and the Term Sheet (but without limiting consent,
approval, or termination rights provided in this Agreement and the Definitive
Documentation), including: (i) voting all of its claims against, or interests
in, as applicable, the Debtors now or hereafter owned by such Restructuring
Support Party (or for which such Restructuring Support Party now or hereafter
has voting control over) to accept the Plan in accordance with the applicable
procedures set forth in the Disclosure Statement and the Solicitation Materials,
as approved consistent with the Bankruptcy Code upon receipt of Solicitation
Materials approved by the Bankruptcy Court; (ii) timely returning a
duly-executed ballot in connection therewith; and (iii) not “opting out” of any
releases under the Plan;

 



4 

 

 

(b)not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its tender, consent, or vote with respect to the Plan; provided,
however, that the votes of the Restructuring Support Parties shall be
immediately revoked and deemed void ab initio upon termination of this
Agreement; and

 

(c)use commercially reasonable efforts to support and not object to, delay,
impede, or take any other action to interfere with the Restructuring
Transactions (including the entry by the Bankruptcy Court of the Interim Cash
Collateral Order or the Final Cash Collateral order), or propose, file, support,
or vote for any restructuring, workout, or chapter 11 plan for any of the
Debtors other than the Restructuring Transactions and the Plan (but without
limiting consent, approval, or termination rights provided in this Agreement and
the Definitive Documentation).

 

Notwithstanding anything herein to the contrary, nothing in this Agreement shall
require any Restructuring Support Party to take any action or refrain from
taking any action that is inconsistent with such Restructuring Support Party’s
obligations under that certain Intercreditor Agreement, dated as of March 12,
2015, between The Royal Bank of Scotland plc, as Priority Lien Agent, and U.S.
Bank National Association, as Second Lien Collateral Trustee.

 

Notwithstanding anything herein to the contrary, nothing in this Agreement and
neither a vote to accept the Plan by any Restructuring Support Party nor the
acceptance of the Plan by any Restructuring Support Party shall (w) be construed
to prohibit any Restructuring Support Party from contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement or the
Definitive Documentation, or exercising rights or remedies specifically reserved
herein, (x) be construed to limit any Restructuring Support Party’s rights under
any applicable indenture, credit agreement, other loan document, and/or
applicable law or to prohibit any Restructuring Support Party from appearing as
a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases, so
long as, from the RSA Effective Date until the occurrence of a Termination Date,
such appearance and the positions advocated in connection therewith are not
materially inconsistent with this Agreement and are not for the purpose of
hindering, delaying, or preventing the consummation of the Restructuring
Transactions, provided, however, that any delay or other impact on consummation
of the Restructuring Transactions contemplated by the Plan caused by a
Restructuring Support Party’s opposition to any relief that is inconsistent with
such Restructuring Transactions, a motion by the Debtors to enter into a
material executory contract, lease, or other arrangement outside of the ordinary
course of its business without obtaining the prior consent of the Majority
Restructuring Support Parties, or any relief that is adverse to interests of the
Restructuring Support Parties sought by the Debtors (or any other party) shall
not constitute a violation of this Agreement, or (y) impair or waive the rights
of any Restructuring Support Party to assert or raise any objection permitted
under this Agreement in connection with any hearing on confirmation of the Plan
or in the Bankruptcy Court.

 



5 

 

 

6.                  Commitment of the Debtors.

 

(a)Subject to Sub-Clause (b) and (c) of this Section 6, each of the Debtors
(i) agrees to (A) support and make reasonable best efforts to complete the
Restructuring Transactions set forth in the Plan and this Agreement,
(B) negotiate in good faith all Definitive Documentation that is subject to
negotiation as of the RSA Effective Date and take any and all necessary and
appropriate actions in furtherance of the Term Sheet, the Plan and this
Agreement, and (C) make reasonable best efforts to complete the Restructuring
Transactions set forth in the Plan in accordance with each Milestone set forth
in Section 4 of this Agreement, and (ii) shall not undertake any action
inconsistent with the adoption and implementation of the Plan and the speedy
confirmation thereof, including, without limitation, filing any motion to reject
this Agreement.

 

(b)Notwithstanding anything to the contrary herein, the Debtors shall use their
best efforts to obtain the treatment for the First Lien Claims as set forth in
the Term sheet.

 

(c)Notwithstanding anything to the contrary herein, nothing in this Agreement
shall prevent the directors, officers, or managers of any Debtor (in such
person’s capacity as a director, officer, or manager of such Debtor) from taking
or refraining from taking any action that, after receiving advice from counsel,
it is obligated to take or refrain from taking in the performance of its
fiduciary obligations under applicable law.

 

(d)Timely file a formal objection, in form and substance reasonably acceptable
to the Majority Restructuring Support Parties, to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (i) directing
the appointment of a trustee or examiner (with expanded powers beyond those set
forth in section 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (iii)
dismissing the Chapter 11 Cases.

 

(e)Timely file a formal objection, in form and substance reasonably acceptable
to the Majority Restructuring Support Parties, to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a
plan of reorganization, as applicable.

 

(f)Each of the Debtors agrees that to the extent it offers one or more
Restructuring Support Parties the right to participate in any investment,
financing, or similar transaction (including, without limitation, a DIP
financing, an exit financing, a rights offering, or a sale of the applicable
Debtor’s debt instruments), all other Restructuring Support Parties shall have
the right to participate in such transaction, in accordance with their
respective percentage interests, at the same price and on the same terms and
conditions.

 



6 

 

 

(g)The Debtors may receive (but not solicit) proposals or offers for any chapter
11 plan or restructuring transaction (including, for the avoidance of doubt, a
transaction premised on an asset sale under section 363 of the Bankruptcy Code)
other than the Restructuring Transactions (an “Alternative Transaction”) from
other parties and discuss such Alternative Transactions received; provided,
however, that the Debtors shall provide a copy of any written offer or proposal
(and notice of any oral offer or proposal) for an Alternative Transaction
received to the legal counsel and financial advisors to Ad Hoc Second Lien
Committee (as defined below) within one (1) day of the Debtors’ or their
advisors’ receipt of such offer or proposal.

 

For the avoidance of doubt, nothing in this Section 6 shall be construed to
limit or affect in any way (y) any Restructuring Support Party’s rights under
this Agreement, including upon occurrence of any Termination Event or (z) the
Debtors’ ability to engage in marketing efforts, discussions, and/or
negotiations with any party regarding financing in the Chapter 11 Cases;
provided, however, that to the extent the Debtors engage in any such marketing
efforts, discussions, and/or negotiations, they shall provide updates to the
Restructuring Support Parties regarding such efforts including answering any and
all information and diligence requests regarding such efforts, discussions,
and/or negotiations; provided further, however, that the Restructuring Support
Parties shall have a right of first refusal to provide any such financing in the
Chapter 11 Cases.

 

7.                  Restructuring Support Party Termination Events. The Majority
Restructuring Support Parties shall have the right, but not the obligation, upon
notice to the other Parties, to terminate the obligations of the Restructuring
Support Parties under this Agreement upon the occurrence of any of the following
events, unless waived, in writing, by the Majority Restructuring Support Parties
on a prospective or retroactive basis (each, a “Restructuring Support Party
Termination Event”):

 

(a)the failure to meet any of the Milestones in Section 4 unless (i) such
failure is the direct result of any act, omission, or delay on the part of any
Restructuring Support Party in violation of its obligations under this Agreement
or (ii) such Milestone is extended in accordance with Section 4;

 

(b)the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;

 



7 

 

 

(c)the appointment of a trustee, receiver, or examiner with expanded powers
beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in
one or more of the Chapter 11 Cases;

 

(d)any Debtor (i) files, amends or modifies, or files a pleading seeking
authority to amend or modify, the Definitive Documentation in a manner that is
inconsistent with this Agreement or are otherwise in a form and substance not
reasonably satisfactory to the Majority Restructuring Support Parties, (ii)
suspends or revokes the Restructuring Transactions without the prior consent of
the Majority Restructuring Support Parties, or (iii) publicly announces its
intention to take any such acts listed in (i) or (ii) of this Sub-Clause (d);

 

(e)any Debtor files or publicly announces that it will file or joins in or
supports any plan of reorganization other than the Plan, or files any motion or
application seeking authority to sell any assets, without the prior written
consent of the Majority Restructuring Support Parties;

 

(f)the issuance of any ruling or order by any governmental authority, including
the Bankruptcy Court, or any other court of competent jurisdiction, or other
regulatory authority, enjoining or otherwise making impractical the substantial
consummation of the Restructuring Transactions on the terms and conditions set
forth in the Term Sheet or the Plan, or the commencement of any action by any
governmental authority or other regulatory authority that could reasonably be
expected to enjoin or otherwise make impractical the substantial consummation of
the Restructuring Transactions on the terms and conditions set forth in the Term
Sheet or the Plan; provided, however, that the Debtors shall have 10 business
days after issuance of such ruling, order, or action to obtain relief that would
allow consummation of the Restructuring Transactions in a manner that (i) does
not prevent or diminish in a material way compliance with the terms of the Plan
and this Agreement, and (ii) is acceptable to the Majority Restructuring Support
Parties;

 

(g)the Debtors file any motion authorizing the use of cash collateral that is
not in the form of the Interim Cash Collateral Order or Final Cash Collateral
Order or otherwise consented to by the Majority Restructuring Support Parties;

 

(h)a breach by any Debtor of any representation, warranty, or covenant of such
Debtor set forth in this Agreement (it being understood and agreed that any
actions required to be taken by the Debtors that are included in the Term Sheet
attached to this Agreement but not in this Agreement are to be considered
“covenants” of the Debtors, and therefore covenants of this Agreement,
notwithstanding the failure of any specific provision in the Term Sheet to be
re-copied in this Agreement) that (to the extent curable) remains uncured for a
period of five (5) business days after the receipt by the Restructuring Support
Parties or the Debtors (as applicable) of written notice of such breach;
provided, however, that the Debtors shall provide written notice of such breach
promptly upon becoming aware of such breach following reasonable inquiry;

 



8 

 

 

(i)a breach by a Restructuring Support Party outside of the Majority
Restructuring Support Parties of any representation, warranty, or covenant of
such Restructuring Support Party set forth in this Agreement that could
reasonably be expected to have a material adverse impact on the Restructuring
Transactions or the consummation of the Restructuring Transactions that (to the
extent curable) remains uncured for a period of five (5) business days after the
receipt by such Restructuring Support Party of notice and description of such
breach;

 

(j)either (i) any Debtor or any other Restructuring Support Party files a
motion, application, or adversary proceeding (or any Debtor or other
Restructuring Support Party supports any such motion, application, or adversary
proceeding filed or commenced by any third party) (A) challenging the validity,
enforceability, perfection, or priority of, or seeking avoidance or
subordination of the Second Lien Notes Claims or the liens securing such claims,
or (B) asserting any other cause of action against and/or with respect or
relating to such claims or the prepetition liens securing such claims; or
(ii) the Bankruptcy Court (or any court with jurisdiction over the Chapter 11
Cases) enters an order providing relief against the interests of any
Restructuring Support Party with respect to any of the foregoing causes of
action or proceedings;

 

(k)any Debtor terminates its obligations under and in accordance with this
Agreement;

 

(l)any board, officer, or manager (or party with authority to act) of a Debtor
(or the Debtors themselves) takes any action in furtherance of the rights
available to it (or them) under Section 6(b) of this Agreement that are
inconsistent with the Restructuring Transactions as contemplated by the Term
Sheet attached hereto as Exhibit A;

 

(m)notwithstanding anything to the contrary in the Term Sheet, any Debtor
proposes treatment for the claims against the Debtors arising on account of the
First Lien Credit Agreement (the “First Lien Claims”) that is not consented to
by the Majority Restructuring Support Parties;

 

(n)upon any event of default under the Cash Collateral Orders that is not cured
within the requisite cure period provided by the Cash Collateral Orders;

 

(o)any of the orders approving this Agreement, the use of cash collateral, the
Plan, or the Disclosure Statement are reversed, stayed, dismissed, vacated, or
reconsidered without the consent of the Majority Restructuring Support Parties,
are modified or amended in a manner that is inconsistent with this Agreement or
not reasonably satisfactory to the Majority Restructuring Support Parties, or a
motion for reconsideration, reargument, or rehearing is granted;

 



9 

 

 

(p)any debtor-in-possession financing is entered into on terms that are not
reasonably acceptable to the Majority Restructuring Support Parties;

 

(q)the Bankruptcy Court enters an order in the Chapter 11 Cases terminating any
of the Debtors’ exclusive right to file a plan or plans of reorganization
pursuant to section 1121 of the Bankruptcy Code;

 

(r)the Bankruptcy Court denies approval of the RSA Assumption Motion;

 

(s)the failure of any documentation to be “Definitive Documentation,” as defined
in Section 3 of this Agreement or otherwise comply with Section 3; or

 

(t)the occurrence of any other material breach of this Agreement or the Term
Sheet not otherwise covered in this list by any Debtor that has not been cured
(if susceptible to cure) within five (5) business days after written notice to
the Debtors of such breach by the Majority Restructuring Support Parties
asserting such termination.

 

Notwithstanding anything to the contrary herein, following the commencement of
the Chapter 11 Cases and unless and until there is an unstayed order of the
Bankruptcy Court providing that the giving of notice under and/or termination of
this Agreement in accordance with its terms is not prohibited by the automatic
stay imposed by section 362 of the Bankruptcy Code, the occurrence of any of the
Termination Events in this Section 7 shall result in an automatic termination of
this Agreement, to the extent the Majority Restructuring Support Parties would
otherwise have the ability to terminate this Agreement in accordance with
Section 7, three (3) business days following such occurrence unless waived in
writing by the Majority Restructuring Support Parties.

 

8.                  The Debtors’ Termination Events. Each Debtor may, upon
notice to the Restructuring Support Parties, terminate its obligations under
this Agreement upon the occurrence of any of the following events (each a
“Debtor Termination Event,” and together with the Restructuring Support Party
Termination Events, the “Termination Events”), in which case this Agreement
shall terminate with respect to all Parties, subject to the rights of the
Debtors to fully or conditionally waive, in writing, on a prospective or
retroactive basis, the occurrence of a Debtor Termination Event:

 

(a)a breach by a Restructuring Support Party of any representation, warranty, or
covenant of such Restructuring Support Party set forth in this Agreement that
could reasonably be expected to have a material adverse impact on the
Restructuring Transactions or the consummation of the Restructuring Transactions
that (to the extent curable) remains uncured for a period of 10 business days
after the receipt by the Restructuring Support Parties of notice and description
of such breach;

 



10 

 

 

(b)the occurrence of a breach of this Agreement by any Restructuring Support
Party that has the effect of materially impairing any of the Debtors’ ability to
effectuate the Restructuring Transactions and has not been cured (if susceptible
to cure) within 10 business days after notice to all Restructuring Support
Parties of such breach and a description thereof;

 

(c)upon notice to the Restructuring Support Parties, if the board of directors
or board of managers, as applicable, of a Debtor determines, after receiving
advice from counsel, that proceeding with the Restructuring Transactions
(including, without limitation, the Plan or solicitation of the Plan) would be
inconsistent with the exercise of its fiduciary duties; or

 

(d)the issuance by any governmental authority, including the Bankruptcy Court,
any regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of the Restructuring
Transactions; provided, however, that the Debtors have made commercially
reasonable, good faith efforts to cure, vacate, or have overruled such ruling or
order prior to terminating this Agreement.

 

9.                  Individual Termination. Any Restructuring Support Party may
terminate this Agreement as to itself only in the event that (a) the Milestone
set forth in Sub-Clause (e) of Section 4 is not met, (b) the Milestone set forth
in Sub-Clause (k) of Section 4 is not met, or (c) any Definitive Document is
filed or executed that specifically provides, with respect to distributions
under the Plan, for the allocation for tax purposes between principal and
interest in a manner that is not acceptable to such Restructuring Support Party,
in each case by giving ten (10) business days’ notice to the Debtors and the
other Restructuring Support Parties within five (5) business days of such missed
Milestone, filing, or execution.

 

10.                  Mutual Termination; Automatic Termination. This Agreement
and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among (a) each of the Debtors and (b) the Restructuring Support
Parties. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate automatically upon the occurrence of the Effective
Date.

 

11.                  Effect of Termination. The earliest date on which
termination of this Agreement as to a Party is effective in accordance with
Sections 7, 8, 9 or 10 of this Agreement shall be referred to, with respect to
such Party, as a “Termination Date.” Upon the occurrence of a Termination Date,
the terminating Party’s and, solely in the case of a Termination Date in
accordance with Section 10, all Parties’ obligations under this Agreement shall
be terminated effective immediately, and such Party or Parties hereto shall be
released from all commitments, undertakings, and agreements hereunder; provided,
however, that each of the following shall survive any such termination: (a) any
claim for breach of this Agreement that occurs prior to such Termination Date,
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; (b) the Debtors’ obligations in Section 15 of this Agreement accrued
up to and including such Termination Date; and (c) Sections 11, 16, 18, 19, 20,
21, 22, 23, 24, 25, 26, 32, 33, and 34 hereof. The automatic stay applicable
under section 362 of the Bankruptcy Code shall not prohibit a Party from taking
any action necessary to effectuate the termination of this Agreement pursuant to
and in accordance with the terms hereof.

 



11 

 

 

12.                  Cooperation and Support. The Debtors shall provide draft
copies of all “first day” motions, applications, and other documents that any
Debtor intends to file with the Bankruptcy Court to counsel to the Restructuring
Support Parties at least five (5) business days prior to the date when such
Debtor intends to file such document. Counsel to the Restructuring Support
Parties shall use commercially reasonable efforts to provide all comments to all
such documents by no later than two (2) calendar days prior to the date when the
Debtors intend to file such documents, and counsel to the respective Parties
shall consult in good faith regarding the form and substance of any such
proposed filing with the Bankruptcy Court. The Debtors will provide draft copies
of all other material pleadings any Debtor intends to file with the Bankruptcy
Court to counsel to the Restructuring Support Parties at least two (2) business
days prior to filing such pleading to the extent practicable. Counsel to the
Restructuring Support Parties shall use commercially reasonable efforts to
provide all comments to such pleadings by no later than one (1) calendar day
prior to the date when the Debtor intends to file such document, to the extent
practicable, and counsel to the respective Parties shall consult in good faith
regarding the form and substance of any such proposed pleading. For the
avoidance of doubt, the Parties agree to negotiate in good faith the Definitive
Documentation (including the Cash Collateral Orders) that is subject to
negotiation and completion, consistent with Sub-Clause (b) of Section 3 hereof
and that notwithstanding anything herein to the contrary, the Definitive
Documentation, including any motions or orders related thereto, shall be
consistent with this Agreement and otherwise shall be in form and substance
reasonably satisfactory to the Majority Restructuring Support Parties. The
Debtors shall make reasonable best efforts to (i) provide to the Restructuring
Support Parties’ advisors, and direct its employees, officers, advisors and
other representatives to provide the Restructuring Support Parties’ advisors,
(A) reasonable access (without any material disruption to the conduct of the
Debtors’ businesses) during normal business hours to the Debtors’ books and
records, (B) reasonable access to the management and advisors of the Debtors for
the purposes of evaluating the Debtors’ assets, liabilities, operations,
businesses, finances, strategies, prospects and affairs, and (C) timely and
reasonable responses to all reasonable diligence requests; and (ii) promptly
notify the Restructuring Support Parties of any governmental or third party
litigations, investigations or hearings against, or communications with, any of
the Debtors.

 

13.                  Transfers of Claims and Interests.

 

(a)No Restructuring Support Party shall (i) sell, transfer, assign, pledge,
grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such
Restructuring Support Party’s claims against any Debtor subject to this
Agreement, as applicable, in whole or in part, or (ii) deposit any of such
Restructuring Support Party’s claims against any Debtor, as applicable, into a
voting trust, or grant any proxies, or enter into a voting agreement with
respect to any such claims or interests (the actions described in clauses
(i) and (ii) are collectively referred to herein as a “Transfer” and the
Restructuring Support Party making such Transfer is referred to herein as the
“Transferor”), unless such Transfer is to another Restructuring Support Party or
any other entity that first agrees in writing to be bound by the terms of this
Agreement by executing and delivering to the Debtors a Transferee Joinder
substantially in the form attached hereto as Exhibit B (the “Transferee
Joinder”). With respect to claims against or interests in a Debtor held by the
relevant transferee upon consummation of a Transfer in accordance herewith, such
transferee is deemed to make all of the representations, warranties, and
covenants of a Restructuring Support Party, as applicable, set forth in this
Agreement. Upon compliance with the foregoing, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of this Agreement that occurs prior to such Transfer) under
this Agreement to the extent of such transferred rights and obligations. Any
Transfer made in violation of this Sub-Clause (a) of this Section 13 shall be
deemed null and void ab initio and of no force or effect, regardless of any
prior notice provided to the Debtors and/or any Restructuring Support Party, and
shall not create any obligation or liability of any Debtor or any other
Restructuring Support Party to the purported transferee.

 



12 

 

 

(b)Notwithstanding Sub-Clause (a) of this Section 13, (i) an entity that is
acting in its capacity as a Qualified Marketmaker shall not be required to be or
become a Restructuring Support Party to effect any transfer (by purchase, sale,
assignment, participation, or otherwise) of any claim against any Debtor, as
applicable, by a Restructuring Support Party to a transferee; provided that such
transfer by a Restructuring Support Party to a transferee shall be in all other
respects in accordance with and subject to Sub-Clause (a) of this Section 13;
and (ii) to the extent that a Restructuring Support Party, acting in its
capacity as a Qualified Marketmaker, acquires any claim against, or interest in,
any Debtor from a holder of such claim who is not a Restructuring Support Party,
it may transfer (by purchase, sale, assignment, participation, or otherwise)
such claim or interest without the requirement that the transferee be or become
a Restructuring Support Party in accordance with this Section 13. For purposes
of this Sub-Clause (b), a “Qualified Marketmaker” means an entity that (x) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against any of
the Debtors (including debt securities or other debt) or enter with customers
into long and short positions in claims against the Debtors (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against the Debtors, and (y) is in fact regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

14.                  Further Acquisition of Claims or Interests. Except as set
forth in Section 13, nothing in this Agreement shall be construed as precluding
any Restructuring Support Party or any of its affiliates from acquiring
additional First Lien Claims, Second Lien Notes Claims, unsecured notes claims,
existing equity interests, or interests in the instruments underlying the First
Lien Claims, Second Lien Notes Claims, unsecured notes claims, or existing
equity interests; provided, however, that any additional First Lien Claims,
Second Lien Notes Claims, unsecured notes claims, existing equity interests, or
interests in the underlying instruments acquired by any Restructuring Support
Party and with respect to which such Restructuring Support Party is the legal
owner, beneficial owner, and/or investment advisor or manager of or with power
and/or authority to bind any claims or interests held by it shall automatically
be subject to the terms and conditions of this Agreement. Upon any such further
acquisition, such Restructuring Support Party shall promptly notify EXXI and
counsel to the Ad Hoc Second Lien Committee.

 



13 

 

 

15.                  Fees and Expenses. Subject to Section 10, the Debtors shall
pay or reimburse when due all reasonable and documented fees and expenses of the
following (regardless of whether such fees and expenses were incurred before or
after the Petition Date): (a) Milbank, Tweed, Hadley & McCloy LLP (“Milbank”),
as counsel to an ad hoc committee of the Second Lien Noteholders (the “Ad Hoc
Second Lien Committee”), in accordance with the terms of that certain fee letter
dated as of March 16, 2016, (b) Houlihan Lokey Capital, Inc. (“Houlihan”), as
financial advisor to the Ad Hoc Second Lien Committee, in accordance with the
terms of that certain fee letter dated as of February 16, 2016; and (c) any
local counsel and industry consultants or specialists as may reasonably be
necessary to advise the Ad Hoc Second Lien Committee in connection with the
Restructuring Transactions.

 

16.                  Consents and Acknowledgments. Each Party irrevocably
acknowledges and agrees that this Agreement is not and shall not be deemed to be
a solicitation for consents to the Plan. The acceptance of the Plan by each of
the Restructuring Support Parties will not be solicited until such Parties have
received the Disclosure Statement and related ballots in accordance with
applicable law, and will be subject to sections 1125, 1126 and 1127 of the
Bankruptcy Code.

 

17.                  Representations and Warranties.

 

(a)Each Restructuring Support Party hereby represents and warrants on a several
and not joint basis for itself and not any other person or entity that the
following statements are true, correct, and complete, to the best of its actual
knowledge, as of the date hereof:

 

(i)it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

(ii)the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

(iii)the execution, delivery and performance by it of this Agreement does not
violate any provision of law, rule, or regulation applicable to it, or its
certificate of incorporation, or bylaws, or other organizational documents in
any material respect;

 



14 

 

 

(iv)subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code,
this Agreement is the legally valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally, or by equitable principles
relating to enforceability;

 

(v)it is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
with sufficient knowledge and experience to evaluate properly the terms and
conditions of this Agreement and to consult with its legal and financial
advisors with respect to its investment decision to execute this Agreement, and
it has made its own analysis and decision to enter into this Agreement; and

 

(vi)it (A) either (1) is the sole owner of the claims and interests identified
below its name on its signature page hereof and in the amounts set forth
therein, or (2) has all necessary investment or voting discretion with respect
to the principal amount of claims and interests identified below its name on its
signature page hereof, and has the power and authority to bind the owner(s) of
such claims and interests to the terms of this Agreement; (B) is entitled (for
its own accounts or for the accounts of such other owners) to all of the rights
and economic benefits of such claims and interests; or (C) does not directly or
indirectly own any claims against any Debtor other than as identified below its
name on its signature page hereof.

 

(b)Each Debtor hereby represents and warrants on a joint and several basis (and
not any other person or entity other than the Debtors) that the following
statements are true, correct, and complete as of the date hereof:

 

(i)it has the requisite corporate or other organizational power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;

 

(ii)the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part, including approval of each of the
independent director(s) or manager(s), as applicable, of each of the corporate
entities that comprise the Debtors;

 

15 

 

 



(iii)the execution and delivery by it of this Agreement does not (A) violate its
certificates of incorporation, or bylaws, or other organizational documents, or
those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Debtor’s undertaking to implement the Restructuring
Transactions through the Chapter 11 Cases) under any material contractual
obligation to which it or any of its affiliates is a party;

 

(iv)the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

(v)subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code
and, to the extent applicable, approval by the Bankruptcy Court, this Agreement
is the legally valid and binding obligation of it, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar laws relating to or
limiting creditors’ rights generally, or by equitable principles relating to
enforceability; and

 

(vi)it has sufficient knowledge and experience to evaluate properly the terms
and conditions of the Plan and this Agreement, and has been afforded the
opportunity to consult with its legal and financial advisors with respect to its
decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement and otherwise investigated this matter to
its full satisfaction.

 

18.                  Survival of Agreement. Each of the Parties acknowledges and
agrees that this Agreement is being executed in connection with negotiations
concerning a possible financial restructuring of the Debtors and in
contemplation of possible chapter 11 filings by the Debtors and the rights
granted in this Agreement are enforceable by each signatory hereto without
approval of any court, including the Bankruptcy Court.

 

19.                  Waiver. If the transactions contemplated herein are not
consummated, or following the occurrence of a Termination Date, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, other than as provided in Section 16, and the Parties expressly
reserve any and all of their respective rights. The Parties acknowledge that
this Agreement, the Plan, and all negotiations relating hereto are part of a
proposed settlement of matters that could otherwise be the subject of
litigation. Pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, the Term Sheet, this Agreement, the Plan, any related documents, and
all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

 



16 

 

 

20.                  Relationship Among Parties. Notwithstanding anything herein
to the contrary, the duties and obligations of the Restructuring Support Parties
under this Agreement shall be several, not joint. No Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity.
No prior history, pattern, or practice of sharing confidences among or between
the Parties shall in any way affect or negate this Agreement. The Parties
acknowledge that this Agreement does not constitute an agreement, arrangement,
or understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any equity securities of the Debtors and do not
constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended. No action taken by any Restructuring Support
Party pursuant to this Agreement shall be deemed to constitute or to create a
presumption by any of the Parties that the Restructuring Support Parties are in
any way acting in concert or as such a “group.”

 

21.                  Specific Performance. It is understood and agreed by the
Parties that money damages may be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to seek
specific performance and injunctive or other equitable relief as a remedy of any
such breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

 

22.                  Governing Law & Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to such state’s choice of law provisions which would
require or permit the application of the law of any other jurisdiction. By its
execution and delivery of this Agreement, each Party irrevocably and
unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit, or proceeding, shall be brought in the
federal or state courts located in the City of New York, Borough of Manhattan,
and by executing and delivering this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement. By executing and delivering this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court
solely for purposes of any action, suit, proceeding, or other contested matter
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment rendered or order entered in any such action, suit, proceeding,
or other contested matter.

 



17 

 

 

23.                  Waiver of Right to Trial by Jury. Each of the Parties
waives any right to have a jury participate in resolving any dispute, whether
sounding in contract, tort or otherwise, between any of the Parties arising out
of, connected with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.

 

24.                  Successors and Assigns. Except as otherwise provided in
this Agreement, this Agreement is intended to bind and inure to the benefit of
each of the Parties and each of their respective permitted successors, assigns,
heirs, executors, administrators, and representatives.

 

25.                  No Third-Party Beneficiaries. Unless expressly stated
herein, this Agreement shall be solely for the benefit of the Parties and no
other person or entity shall be a third-party beneficiary of this Agreement.

 

26.                  Notices. All notices (including, without limitation, any
notice of termination or breach) and other communications from any Party
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered by courier service, messenger, email, or facsimile to the
other Parties at the applicable addresses below, or such other addresses as may
be furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

(a)If to any Debtor:

 

Energy XXI Ltd
Attn: John D. Schiller
1021 Main, Suite 2626
Houston, TX 77002

Tel:(713) 351-3000

Fax:(713) 351-33000

Email:jschiller@energyxxi.com

 

With a copy to:

 

Vinson & Elkins L.L.P.
Attn: Harry A. Perrin
1001 Fannin Street

Houston, TX 10022-4611

Tel:(713) 758-2222

Fax:(713) 758-2346

Email:hperrin@velaw.com

 



18 

 

 

Vinson & Elkins L.L.P.
Attn: David S. Meyer
666 Fifth Avenue, 26th Floor
New York, NY 10103-0040

Tel:(212) 237-0000

Fax:(212) 237-0100

Email:dmeyer@velaw.com

 

(b)If to a Restructuring Support Party:

 

To the address set forth on its signature page hereto

 

with a copy to

 

Milbank, Tweed, Hadley & McCloy LLP

Attn: Dennis F. Dunne and Samuel A. Khalil

28 Liberty Street

New York, NY 10005

Tel:(212) 530-5000

Fax:(212) 530-5219

Email:ddunne@milbank.com

skhalil@milbank.com

 

27.                  Entire Agreement. This Agreement (including the Exhibits
and Schedules) constitutes the entire agreement of the Parties with respect to
the subject matter of this Agreement, and supersedes all prior negotiations,
agreements, and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement.

 

28.                  Amendments. Except as otherwise provided herein, this
Agreement may not be modified, amended, or supplemented without the prior
written consent of the Debtors and the Majority Restructuring Support Parties.

 

29.                  Reservation of Rights.

 

(a)Except as expressly provided in this Agreement or the Term Sheet, including
Section 5(a) of this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict the ability of any Party to protect and
preserve its rights, remedies and interests, including without limitation, its
claims against any of the other Parties.

 

(b)Without limiting Sub-Clause (a) of this Section 29 in any way, if the Plan is
not consummated in the manner set forth, and on the timeline set forth, in this
Agreement and the Term Sheet, or if this Agreement is terminated for any reason,
nothing shall be construed herein as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses, subject
to Section 18 of this Agreement. The Term Sheet, this Agreement, the Plan, and
any related document shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses which it has asserted or could assert.

 



19 

 

 

30.                  Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument, and the counterparts may be delivered by facsimile transmission or
by electronic mail in portable document format (.pdf).

 

31.                  Other Support Agreements. Until the Termination Date, no
Debtor shall enter into any other restructuring support agreement related to a
partial or total restructuring of the Debtors’ obligations unless such support
agreement is consistent in all respects with the Term Sheet and is acceptable to
the Majority Restructuring Support Parties.

 

32.                  Public Disclosure. This Agreement, as well as its terms,
its existence, and the existence of the negotiation of its terms are expressly
subject to any existing confidentiality agreements executed by and among any of
the Parties as of the date hereof; provided, however, that, after the Petition
Date, the Parties may disclose the existence of, or the terms of, this Agreement
or any other material term of the transaction contemplated herein without the
express written consent of the other Parties; provided further, however, that no
Party or its advisors shall disclose to any person or entity (including, for the
avoidance of doubt, any other Party) the holdings information of any
Restructuring Support Party without such Restructuring Support Party’s prior
written consent.

 

33.                  Headings. The section headings of this Agreement are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Agreement.

 

34.                  Interpretation. This Agreement is the product of
negotiations among the Parties, and the enforcement or interpretation hereof, is
to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

[Signatures and exhibits follow.]

 

20 

 

 

[Signature Pages Redacted]

 

 

 

 

Schedule 1 to Restructuring Support Agreement

 

Debtors

 

1.Anglo-Suisse Offshore Pipeline Partners, LLC

 

2.Delaware EPL of Texas, LLC

 

3.Energy Partners Ltd., LLC

 

4.Energy XXI GOM, LLC

 

5.Energy XXI Gulf Coast, Inc.

 

6.Energy XXI Holdings, Inc.

 

7.Energy XXI, Inc.

 

8.Energy XXI Leasehold, LLC

 

9.Energy XXI Ltd

 

10.Energy XXI Natural Gas Holdings, Inc.

 

11.Energy XXI Offshore Services, Inc.

 

12.Energy XXI Onshore, LLC

 

13.Energy XXI Pipeline, LLC

 

14.Energy XXI Pipeline II, LLC

 

15.Energy XXI Services, LLC

 

16.Energy XXI Texas Onshore, LLC

 

17.Energy XXI USA, Inc.

 

18.EPL of Louisiana, L.L.C.

 

19.EPL Oil & Gas, Inc.

 

20.EPL Pioneer Houston, Inc.

 

21.EPL Pipeline, L.L.C.

 

22.M21K, LLC

 

23.MS Onshore, LLC

 

24.Natural Gas Acquisition Company I, LLC

 

25.Nighthawk, L.L.C.

 

26.Soileau Catering, LLC

 

 



 

 



Exhibit A to the Restructuring Support Agreement

 

Term Sheet

 

EXECUTION VERSION



 

 



 

Energy XXI ltd

Restructuring Term Sheet

 

 

This term sheet (the “Term Sheet”) sets forth the principal terms of a proposed
financial restructuring transaction (the “Restructuring”) of the existing debt
and other obligations of Energy XXI Ltd (“EXXI”), Energy XXI Gulf Coast, Inc.
(“EGC”), EPL Oil & Gas, Inc. (“EPL”), and those certain additional subsidiaries
of EXXI listed on Schedule 1 of that certain Restructuring Support Agreement
dated April 11, 2016 (the “Restructuring Support Agreement”).[1] Subject to the
Restructuring Support Agreement, the Restructuring will be implemented by the
Plan, filed in connection with the Debtors’ Chapter 11 Cases.

 

THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OF SECURITIES OR A SOLICITATION OF
THE ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN FOR PURPOSES OF SECTIONS 1125
AND 1126 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH
ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE TERMS, CONDITIONS,
AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE PLAN AND THE RELATED
DEFINITIVE DOCUMENTATION GOVERNING THE RESTRUCTURING IDENTIFIED IN THE
RESTRUCTURING SUPPORT AGREEMENT. SUCH DEFINITIVE DOCUMENTATION, ALL MOTIONS, AND
RELATED ORDERS AND THE PLAN SOLICITATION DOCUMENTS SHALL SATISFY THE
REQUIREMENTS OF THE BANKRUPTCY CODE, THE RESTRUCTURING SUPPORT AGREEMENT, AND
THIS TERM SHEET.

 

THIS TERM SHEET IS BEING PROVIDED AS PART OF A PROPOSED COMPREHENSIVE COMPROMISE
AND SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER ELEMENTS
AND AN INTEGRAL ASPECT OF THE PROPOSED RESTRUCTURING. THE STATEMENTS CONTAINED
HEREIN ARE PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE, AND NOTHING
IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT
OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS
MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS
AND DEFENSES OF THE LENDERS, DEBTORS, AND ANY CREDITOR PARTY.

 _____________________________

1Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement.

 





 

 

 





TERMS AND CONDITIONS OF THE PLAN A.       Key Terms   Debtors

EXXI, EGC, and EPL and those certain additional subsidiaries of EXXI listed on
Schedule 1 of the Restructuring Support Agreement.

 

After the Effective Date (as defined herein), the reorganized Debtors shall be
referred to collectively as the “Reorganized Debtors,” EGC shall be referred to
as “Reorganized EGC,” and EPL shall be referred to as “Reorganized EPL.”

 

Effective Date The date on which all the conditions to consummation of the Plan
have been satisfied in full or waived with the consent of the Majority
Restructuring Support Parties, and the Plan becomes effective.  On the Effective
Date, the Reorganized Debtors shall be reorganized pursuant to the Plan in
accordance with and pursuant to the Bankruptcy Code. EGC Unsecured Notes Claims

“EGC Unsecured Notes Claims” refers collectively to claims arising on account
of:

 

·         the 9.25% senior unsecured notes due December 15, 2017 (the “9.25% EGC
Unsecured Notes”) issued pursuant to that certain indenture, dated December 17,
2010 (the “9.25% Senior Notes Indenture”), among EGC, the guarantors and
Wilmington Trust, National Association, as trustee;

 

·         the 7.75% senior unsecured notes due June 15, 2019 (the “7.75% Senior
Notes”) issued pursuant to that certain indenture, dated February 25, 2011 (the
“7.75% Senior Notes Indenture”), among EGC, the guarantors and Wilmington Trust,
National Association, as trustee;

 

·         the 7.50% senior unsecured notes due December 15, 2021 (the “7.50%
Senior Notes”) issued pursuant to that certain indenture, dated September 26,
2013 (the “7.50% Senior Notes Indenture”), among EGC, the guarantors and
Wilmington Trust, National Association, as trustee; and

 

·         the 6.875% senior unsecured notes due March 15, 2024 (the “6.875%
Senior Notes”) issued pursuant to that certain an indenture, dated May 27, 2014
(the “6.875% Senior Notes Indenture”), among EGC, the guarantors and Wilmington
Trust, National Association, as trustee.

 

EPL Unsecured Notes Claims “EPL Unsecured Notes Claims” refers collectively to
claims arising on account of the 8.25% senior unsecured notes due February 15,
2018 (the “8.25% Senior Notes”) under that certain indenture dated as of
February 14, 2011 (the “8.25% Senior Notes Indenture”) and that certain
supplemental indenture dated as of April 18, 2014 (the “8.25% Senior Notes
Supplemental Indenture”) among EPL, the guarantors party thereto, and U.S. Bank
National Association, as trustee. EXXI Convertible Notes Claims “EXXI
Convertible Notes Claims” refers collectively to claims arising on account of
the 3.0% senior convertible notes due on December 15, 2018 (the “3.0% Senior
Convertible Notes”) issued pursuant to that certain indenture dated as of
November 22, 2013 (the “3.0% Senior Convertible Notes Indenture”), among EXXI
and Wilmington Trust, National Association, as trustee. First Lien Claims “First
Lien Claims” refers collectively to claims arising on account of the First Lien
Credit Agreement.

 



 

 

 

First Lien Lenders “First Lien Lenders” refers collectively to the lenders party
to that certain Second Amended and Restated First Lien Credit Agreement, dated
as of May 5, 2011, by and among EGC, each of the guarantors party thereto, Wells
Fargo Bank, N.A. as administrative agent, and the lenders and agents from
time-to-time party thereto (as amended, restated, modified, supplemented, or
replaced from time to time prior to the Petition Date, the “First Lien Credit
Agreement”).   New Equity On the Effective Date, new common stock in the New
Parent (the “New Equity”) shall be issued and distributed as described
herein.    New Parent “New Parent” refers to Reorganized EGC, or such other
entity as determined by the Debtors and the Majority Restructuring Support
Parties, which entity will hold, directly or indirectly, substantially all of
the assets of EXXI and its subsidiaries. Petition Date The date on which the
Debtors commence their Chapter 11 Cases, to occur on or before April 14, 2016 at
10:00 a.m. (Eastern Time). Plan Supplement “Plan Supplement” refers,
collectively, to the compilation of documents and forms of documents, and all
exhibits, attachments, schedules, agreements, documents and instruments referred
to therein, ancillary or otherwise, including, without limitation, the
Management Incentive Plan and the Transaction Steps, all of which are
incorporated by reference into, and are an integral part of, the Plan, as all of
the same may be amended, modified, replaced and/or supplemented from time to
time, which shall be filed with the Bankruptcy Court on or before 10 business
days prior to the Confirmation Hearing. Second Lien Noteholders “Second Lien
Noteholders” refers collectively to the holders of the Second Lien Notes Claims.
Second Lien Notes Claims “Second Lien Notes Claims” refers collectively to
claims arising on account of the second lien senior secured notes issued
pursuant to that certain Indenture, dated as of March 12, 2015 (as amended,
restated, modified, supplemented, or replaced from time to time prior to the
Petition Date, the “Second Lien Indenture”), among EGC, each of the guarantors
party thereto, and U.S. Bank, N.A. Venue The United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”).   Warrant Package
Out-of-the-money warrants equal to an aggregate of up to 10% of the New Equity
(subject to dilution from the Management Incentive Plan) with a maturity of 10
years and an equity strike price equal to (i) the principal amount of the Second
Lien Notes Claims less the original issue discount of approximately $53.5
million, plus (ii) accrued and unpaid interest (the “Warrant Package”).  Subject
to the other provisions of this Term Sheet, the Warrant Package shall be divided
amongst the classes of EGC Unsecured Notes Claims, EPL Unsecured Notes Claims,
and EXXI Convertible Notes Claims, consistent with their respective legal
entitlements.

 



 

 

 

B.       Treatment of Certain Claims and Interests under the Chapter 11 Plan
Other Priority Claims Each holder of an allowed priority claim (other than a
priority tax claim or administrative claim) shall receive either:  (a) cash
equal to the full allowed amount of its claim or (b) such other treatment as may
otherwise be agreed to by such holder, the Debtors, and the Majority
Restructuring Support Parties. Other Secured Claims2 Each holder of a secured
claim (other than a priority tax claim, First Lien Claim, or Second Lien Notes
Claim) shall receive, at the Debtors’ election and with the consent of the
Majority Restructuring Support Parties, either:  (a) cash equal to the full
allowed amount of its claim, (b) reinstatement of such holder’s claim, (c) the
return or abandonment of the collateral securing such claim to such holder, or
(d) such other treatment as may otherwise be agreed to by such holder, the
Debtors, and the Majority Restructuring Support Parties.

First Lien Claims3

 

 

The Debtors shall use their best efforts to obtain the following treatment for
the holders of First Lien Claims:

 

–     At emergence, drawn amount either (i) remains outstanding or (ii) is
refinanced no earlier than the Effective Date with a new facility with terms
acceptable to the Majority Restructuring Support Parties; provided, however that
(a) $228 million of letters of credit usage remains outstanding and (b) other
terms including a borrowing base redetermination holiday that are acceptable to
the Debtors and the Majority Restructuring Support Parties.

 

If the Debtors are unable to obtain the foregoing treatment, the Debtors shall
use their best efforts to obtain treatment acceptable to the Debtors and
Majority Restructuring Support Parties.

 

Second Lien Notes Claims

 

 

 

Holders of Second Lien Notes Claims shall receive their pro rata share of 100%
of the New Equity on account of such Second Lien Notes Claims, subject to
dilution from New Equity issued in connection with the Management Incentive Plan
and the Warrant Package. EGC Unsecured Notes Claims If the class of EGC
Unsecured Notes Claims votes to accept the Plan, holders of EGC Unsecured Notes
Claims shall receive their pro rata share of the Warrant Package; provided,
however that if the class of EGC Unsecured Notes Claims votes to reject the
Plan, holders of EGC Unsecured Notes Claims will not receive a distribution
under the Plan. EPL Unsecured Notes Claims If the class of EPL Unsecured Notes
Claims votes to accept the Plan, holders of EPL Unsecured Notes Claims shall
receive their pro rata share of the Warrant Package; provided, however that if
the class of EPL Unsecured Notes Claims votes to reject the Plan, holders of EPL
Unsecured Notes Claims will not receive a distribution under the Plan.   EXXI
Convertible Notes Claims If the class of EXXI Convertible Notes Claims votes to
accept the Plan, holders of EXXI Convertible Notes Claims shall receive their
pro rata share of the Warrant Package; provided, however that if the class of
EXXI Convertible Claims votes to reject the Plan, holders of EXXI Convertible
Claims will not receive a distribution under the Plan. General Unsecured Claims
To be determined for all Debtors on terms satisfactory to the Debtors and the
Majority Restructuring Support Parties.   EXXI Preferred Stock EXXI Preferred
Stock shall be cancelled and extinguished, and holders of EXXI Preferred Stock
shall not receive or retain any property or assets on account of such interests.
EXXI Common Stock EXXI Common Stock shall be cancelled and extinguished, and
holders of EXXI Common Stock shall not receive or retain any property or assets
on account of such interests. Intercompany Claims Intercompany Claims shall be
reinstated, compromised, or cancelled, at the option of the Debtors with the
consent of the Majority Restructuring Support Parties. Intercompany Interests
Intercompany Interests shall be reinstated, compromised, or cancelled, at the
option of the Debtors with the consent of the Majority Restructuring Support
Parties; provided that existing equity interests in the entity designated as New
Parent as set forth herein, if a Debtor entity, shall be cancelled in accordance
with the Transaction Steps.

 

____________________________

2 To be determined on a debtor-by-debtor basis.

 

3 Subject to ongoing negotiations with the First Lien Lenders

 



 

 

 

C.       Other Restructuring Provisions Bermuda Proceeding Concurrently with
filing a chapter 11 petition with the Bankruptcy Court, EXXI will file a wind-up
petition commencing an official liquidation proceeding under the laws of Bermuda
(the “Bermuda Proceeding”) before the Bermudian court (the “Bermuda
Court”).  The Bermuda Proceeding will be implemented pursuant to the transaction
steps (the “Transaction Steps”), which Transaction Steps shall be filed with the
Bankruptcy Court in connection with the filing of the Plan Supplement.
Restructuring Timeline The Restructuring described herein will take place in
accordance with the Milestones set forth in Section 4 of the Restructuring
Support Agreement. Conditions Precedent to the Effective Date

The Plan shall contain customary conditions to effectiveness in form and
substance to be agreed upon, including, without limitation:

(i)               the Confirmation Order shall have been entered, and the
Confirmation Order shall have become a final order that is not stayed;

 

(ii)             all governmental and third-party approvals and consents,
including Bankruptcy Court approval, necessary in connection with the
transactions provided for in the Plan have been obtained, are not subject to
unfulfilled conditions, and are in full force and effect, and all applicable
waiting periods have expired without any action having been taken by any
competent authority that would restrain or prevent such transactions; provided,
however that consummation of the Bermuda Proceeding shall not be a condition to
the Effective Date; and

 

(iii)           the Definitive Documentation relating to the Restructuring shall
be executed and satisfactory to the Majority Restructuring Support Parties in
accordance with Section 3 of the Restructuring Support Agreement.

 

Plan as a Bankruptcy Rule 9019 Settlement of All Issues The Debtors and the
Restructuring Support Parties acknowledge and agree that the Plan shall be
treated as a settlement pursuant to Bankruptcy Rule 9019 (the “9019 Settlement”)
of various issues, controversies, and disputes.  The Plan shall be deemed a
motion to approve the 9019 Settlement. To the extent that the Plan is not
approved, the issues, controversies, and disputes listed above, among others,
may be the subject of litigation between and/or among the Restructuring Support
Parties and the Debtors, among others, and nothing in this Term Sheet or the
Plan or Disclosure Statement (or any settlement negotiations) may be used by any
party as evidence (or otherwise) with regard thereto, including, without
limitation, with regard to the strengths or weaknesses of any of the various
parties’ positions, arguments, or claims. To that end, to the extent that the
Plan is not approved, this Term Sheet shall be deemed null and void and of no
further force and effect. Releases and Exculpation

Releases:

 

To the fullest extent permitted by applicable law, the Plan shall include a full
mutual release from liability in favor of the Debtors, the Restructuring Support
Parties, and all of the Debtors’ and the Restructuring Support Parties’
respective current and former officers and directors, professionals, advisors,
accountants, attorneys, investment bankers, consultants, employees, agents and
other representatives, from any claims and causes of action related to or in
connection with the Debtors, the Debtors’ out-of-court restructuring efforts,
the Restructuring, the Restructuring Support Agreement, the Chapter 11 Cases, or
the Plan arising on or prior to the Effective Date; provided, however, that
nothing in the foregoing shall result in any of the Debtors’ officers and
directors waiving any indemnification claims against the Debtors or any of its
insurance carriers or any rights as beneficiaries of any insurance policies.

 

Exculpation:

 

To the fullest extent permitted by applicable law, the Plan shall include
customary exculpation provisions in favor of the Debtors, the Restructuring
Support Parties, and each of the Debtors’ and the Restructuring Support Parties’
respective current and former officers and directors, professionals, advisors,
accountants, attorneys, investment bankers, consultants, employees, agents and
other representatives, with respect to any liability relating to the Debtors,
the Debtors’ out-of-court restructuring efforts, the Restructuring, the
Restructuring Support Agreement, the Chapter 11 Cases, or the Plan arising prior
to the Effective Date; provided, however, that no party shall be exculpated from
any claim or cause of action that was a result of such party’s gross negligence,
willful misconduct, or bad faith, as determined by a final order of a court of
competent jurisdiction.

 

For the avoidance of doubt, subject to the terms and conditions of the
Restructuring Support Agreement, the release and exculpation provisions shall be
included in the Plan as described herein and, as such, shall only become
effective on the Effective Date.

 

Injunction Ordinary and customary injunction provisions shall be included in the
Plan and Confirmation Order. Management Prior to the Effective Date, the Debtors
will negotiate the terms and conditions of an amended and restated employment
agreement with John D. Schiller as Chief Executive Officer of New Parent (the
“CEO”), which terms and conditions shall be subject to the prior written consent
of the Majority Restructuring Support Parties, and the form of which shall be
included in the Plan Supplement.

 



 

 

 

Governance

The board of directors of New Parent (the “New Board”) shall be designated by
the Majority Restructuring Support Parties and shall consist of 7 persons, one
of whom shall be John D. Schiller as CEO.

 

At the election of the Majority Restructuring Support Parties, the Reorganized
Debtors shall enter into a shareholders agreement and/or a registration rights
agreement, each on terms reasonably acceptable to the Majority Restructuring
Support Parties.

 

KEIP/KERP

To the extent necessary, the Debtors and the Majority Restructuring Support
Parties will negotiate in good faith the terms and conditions of a key employee
incentive plan and a key employee retention plan, provided that any such plan
shall be subject to approval by the Bankruptcy Court.

 

 

 

Management Incentive Plan The Plan Supplement shall include a long-term
management incentive plan (the “Management Incentive Plan”) for the Reorganized
Debtors.  Such Management Incentive Plan will reserve up to 8% of the total New
Equity on a fully diluted basis (the “Equity Pool”).  The Management Incentive
Plan will be a comprehensive equity based award plan with the New Board to
formulate the types of equity based awards (including stock option and
restricted stock units) on terms and conditions determined by the New Board. 
Awards under the Management Incentive Plan will be awarded to the Reorganized
Debtors’ officers, directors, employees, and consultants at the discretion of
the New Board; provided, however, that 3% of the Equity Pool will be allocated
by the New Board to such officers, directors, employees, and consultants no
later than 60 days after the Effective Date on terms and conditions determined
by the New Board, including the type of equity based awards.  Subject to the
foregoing, the New Board will determine the additional terms of the Management
Incentive Plan after the Effective Date, including the allocation, granting, and
vesting of applicable awards under the Management Incentive Plan. BOEM Long
Range Plan It is anticipated that the Debtors will assume all of their OCS
mineral leases from the Bureau of Ocean Energy Management (“BOEM”) (and will not
seek to abandon any OCS leases) and as adequate assurance for the BOEM lease
assumption, the Debtors will continue to: (a) fund and perform ongoing P&A work
as contemplated by its Idle Iron Plan and (b) perform their obligations under
that certain Long Range Plan agreed to between the Debtors and BOEM and dated
February 29, 2016 during the pendency of their Chapter 11 Cases and in
connection with the consummation of the Restructuring. Executory Contracts and
Unexpired Leases The Debtors may not assume, assume and assign, or reject
executory contracts or unexpired leases without the prior written consent of the
Majority Restructuring Support Parties. Tax Provisions

The Plan shall provide that each holder of an allowed claim shall have the
option to apply such holder’s pro rata share of consideration under the Plan
(cash or value) to satisfy outstanding principal of or accrued interest on its
allowed claim, as such allocation is determined by such holder in its sole
discretion.

 

The Debtors shall use their best efforts to effectuate the terms and conditions
of the Restructuring in a tax efficient manner reasonably satisfactory to the
Majority Restructuring Support Parties.

 

 



 

 

 





Exhibit B to the Restructuring Support Agreement

 

Form of Transferee Joinder

 

 

 

 

Form of Transferee Joinder

 

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”),4 dated as of [__], 2016, by and among (i) Energy XXI Ltd (“EXXI”),
Energy XXI Gulf Coast, Inc. (“EGC”), EPL Oil & Gas, Inc. (“EPL”) and each of the
subsidiaries set forth in Exhibit A to the Agreement (such subsidiaries, EXXI,
EGC, and EPL each a “Debtor” and, collectively the “Debtors”), and (ii) the
Restructuring Support Parties, is executed and delivered by [________________]
(the “Joining Party”) as of [________________].

 

1.                  Agreement to be Bound. The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex 1 (as the same has been or may be hereafter amended, restated,
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a Party for all
purposes under the Agreement and one or more of the entities comprising the
Restructuring Support Parties, as applicable.

 

2.                  Representations and Warranties. The Joining Party hereby
represents and warrants to each other Party to the Agreement that, as of the
date hereof, such Joining Party (a) is the legal or beneficial holder of, and
has all necessary authority (including authority to bind any other legal or
beneficial holder) with respect to, the claims identified below its name on the
signature page hereof, and (b) makes, as of the date hereof, the representations
and warranties set forth in Section 17 of the Agreement to each other Party.

 

3.                  Governing Law. This Joinder shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of law provisions which would require or permit the
application of the law of any other jurisdiction.

 

4.                  Notice. All notices and other communications given or made
pursuant to the Agreement shall be sent to:

 



To the Joining Party at:

 



[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:



 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 



 



4Each capitalized term used herein but not otherwise defined shall have the
meaning ascribed to it in the Agreement.



 

 

 

 



  [JOINING PARTY]           By:       Name:       Title:       Holdings:  
$__________________ of Debt     Under the First Lien Credit Agreement      
Holdings:   $__________________ of Debt     Under the Second Lien Indenture    
  Holdings:   $__________________ of Debt     Under the 9.25% Indenture      
Holdings:   $__________________ of Debt     Under the 7.75% Indenture      
Holdings:   $__________________ of Debt     Under the 7.5% Indenture      
Holdings:   $__________________ of Debt      Under the 6.875% Indenture      
Holdings:   $__________________ of Debt     Under the 8.25% Indenture      
Holdings:   $__________________ of Debt     Under the 3.0% Indenture      
Holdings:   __________________     shares of Common Equity       Holdings:  
__________________     shares of Preferred Equity

 





 

 

Annex 1 to the Form of Transferee Joinder

 

Restructuring Support Agreement

 



 27 

 